Citation Nr: 1630757	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for allergic rhinitis and assigned an initial 10 percent rating.  Jurisdiction of the claim was subsequently transferred to the RO in Houston, Texas.

The Veteran and his wife testified at an April 2015 Board hearing before the undersigned Veterans Law Judge (VLJ) held at the RO.  A transcript of the hearing is of record.  

In August 2015, the Board denied the issue of entitlement to an initial higher rating for allergic rhinitis and remanded the issues of entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for further development.

Thereafter, the Veteran appealed the portion of the decision that denied an initial higher rating for allergic rhinitis to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the August 2015 decision with respect to the denial of entitlement to an initial higher rating for allergic rhinitis, which was granted in a June 2016 Order.  

In a May 2016 rating decision, the Agency of Original Jurisdiction (AOJ) awarded a TDIU, effective March 13, 2015.  However, as the AOJ did not award a TDIU for the entire period on appeal, the matter of entitlement to a TDIU prior to March 13, 2015 is still in appellate status.  Moreover, the AOJ has not readjudicated the issue of entitlement to a higher rating for PTSD as directed by the Board.  In sum, as it does not appear that the AOJ has completed all of the development with respect to the issues of entitlement to an initial disability rating in excess of 70 percent PTSD and entitlement to a TDIU due to service-connected disabilities prior to March 13, 2015, these matters are not currently before the Board and will be addressed in a later Board decision, if necessary.

The appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the May 2016 JMR determined that a remand is required as the JMR found that, although not service connected for sinusitis, the Board erred by failing to address sinusitis as part of the Veteran's original claim.  

Further, the JMR stated that the Board failed to provide adequate reasons and bases for its denial of extraschedular consideration for service-connected allergic rhinitis.  In this regard, although the Board referred the issue of entitlement to service connection for headaches for adjudication by the AOJ, the Board failed to discuss evidence of the Veteran's headaches associated with his allergic rhinitis, which are not contemplated in the assigned scheduler criteria.  Thus, in light of the JMR, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's allergic rhinitis, to include whether the Veteran's sinusitis and/or headaches are part of or secondary to his service-connected allergic rhinitis.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.

Further, in light of the need to remand, the AOJ should obtain any additional, current VA clinical records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional, current VA clinical records as may relate to the disability at issue. 

2.  After any additional records have been obtained, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his allergic rhinitis.  The electronic record should be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all clinical findings should be reported.  The examiner should clearly indicate whether the Veteran has nasal polyps.  

Further, the examiner should offer an opinion as to the following:

A)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's sinusitis and/or headaches are part of/a manifestation of his service-connected allergic rhinitis.

B)  If the Veteran's sinusitis and/or headaches are not part of/a manifestation of his service-connected allergic rhinitis, (i.e., are a distinct disorder) the examiner should offer an opinion as to whether one or the other or both are at least as likely as not (a 50% or higher degree of probability) caused or aggravated by the Veteran's service-connected allergic rhinitis.  For any aggravation found, the examiner should state, to the extent possible, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

C)  If the examiner determines that the Veteran's sinusitis and/or headaches are part of and/or secondary to his service-connected allergic rhinitis, the examiner should ascertain the current severity of each of these disorders, to specifically include whether the Veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting for four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; as well as the frequency of any prostrating attacks with respect to his headaches.

A detailed rationale for all opinions expressed should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated based on the entirety of the evidence, to include consideration of whether referral for extraschedular consideration is warranted.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




